Citation Nr: 0915046	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  08-00 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals, left 
knee injury traumatic synovitis.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1965 to 
July 1967, with additional service in the U.S. Army Reserve 
from July 1967 to January 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas. 

In February 2009 a Board videoconference hearing was held 
before the undersigned Veterans Law Judge.  The transcript of 
that hearing is of record.  

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below.


FINDING OF FACT

The Veteran complained of and was treated for a left knee 
injury during service but the record contains no competent 
evidence of a current left knee disorder that may be related 
to service.  


CONCLUSION OF LAW

A chronic left knee disability was not incurred during active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2008).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a left knee 
condition, which he attributes to a 50 caliber barrel falling 
on his knee in service.  The Veteran stated that his knee 
hurts during walking, bending, and climbing stairs.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Veteran. App. 49 (1990).  

Service treatment records (STRs) show that the Veteran was 
treated in March 1966 for a knee injury after a 50 caliber 
barrel fell on his left knee.  The physician noted tenderness 
of the knee area generally with no remediable effusion.  X-
ray was negative.  Impression was traumatic synovitis.  The 
physician noted no evidence of boney or soft tissue injury 
was seen.  A separation examination dated in May 1967 marked 
the lower extremities as normal.

Post service medical records do not show any complaints of or 
treatment for a left knee condition.  In Reserve reports of 
medical history dated in March 1979, January 1981, June 1986, 
October 1989, October 1993, and June 1999, the Veteran marked 
that he did not have a trick or locked knee and no knee 
abnormalities were noted following physical examination.

During his February 2009 Board hearing the Veteran testified 
that his knee has been hurting for multiple years.  He stated 
that he experienced pain daily with some days being worse 
than others.  He further reported that he does not currently 
receive treatment for his knee.

The United States Court of Appeals for Veterans Claims 
(Court) has in the past held that there must be a diagnosis 
of an underlying disability to establish a claim for service 
connection.  Pain alone is not a disability.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), vacated in part and 
remanded on other grounds sub nom., Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).

In order to be considered for service connection, a claimant 
must first have a disability.  Degmetich v. Brown, 104 F.3d 
1328 (1997); see also Brammer v. Derwinski, 3 Veteran. App. 
223 (1992) (there can be no valid claim absent proof of a 
present disability).  Here, the evidence does not show that 
the Veteran has a current knee disorder.  

The Board finds that a chronic knee condition was not present 
in active service as the synovitis was treated on one 
occasion and all other STRs and the separation examination 
were normal.  The Veteran currently reports that he has 
symptoms of a knee condition.  However, the Board finds that 
there is no continuity of symptoms since discharge from 
active service.  The STRs from his Reserve service are 
entirely negative for complaints of, treatment, and 
assessment of a knee condition.  The Board finds those 
records highly probative as the Veteran was asked to provide 
information in writing about musculoskeletal problems and as 
medical assessments were completed by examiners.  The Veteran 
reported no knee symptomatology and no knee conditions were 
found on examination. 

The Veteran's testimony alone is insufficient to establish a 
nexus between a knee injury in active service four decades 
ago and current knee symptoms as he is not shown to be 
qualified to offer medical opinions.  Accordingly, the claim 
must regrettably be denied.  

The Board notes that a VA examination was not obtained with 
respect to the claim of service connection for residuals, 
left knee injury traumatic synovitis.  However, as the Board 
found that the condition noted in service was not chronic, as 
there is no continuity of symptomatology, and as there is no 
competent evidence indicating a possible nexus between 
service and the claimed condition, a remand for an 
examination and/or opinion is not necessary to decide the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(discussing circumstances when a VA examination is required).

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended 
by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  Notice which 
informs the veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  Any error in VCAA notification should be presumed 
prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

A letter from the RO dated in July 2006 apprised the Veteran 
of the information and evidence necessary to establish his 
claim for service connection.  He was advised of the evidence 
that VA would seek to provide and of the information and 
evidence that he was expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  He was also informed him of how VA establishes 
disability ratings and effective dates.  Dingess/Hartman, 19 
Vet. App. 473.  The Board thus finds that the Veteran has 
been provided adequate notice in accordance with 38 U.S.C.A 
§§ 5103, 5103A with regard to his claims for service 
connection.

Regarding the duty to assist, STRs have been obtained and 
made a part of the record.  In addition, the Veteran has been 
accorded a C&P examination with regard to his claim for 
service connection for hearing loss; the report of which is 
of record.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  The Board is 
satisfied that VA has sufficiently discharged its duty in 
this matter.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 


ORDER

Service connection for residuals, left knee injury traumatic 
synovitis, is denied.


REMAND

The Veteran seeks service connection for bilateral hearing 
loss, which he attributes to noise exposure during service 
while assigned to track command on the armored personnel 
carrier (APC); as a machine gunner exposed to 50 caliber guns 
and M60s, and as a truck driver.  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Report of the May 1965 entrance examination includes the 
following:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
10
5
5
-5
-5
Left 
ear
10
5
5
5
5

Report of a May 1967 separation examination did not include a 
diagnosis of hearing loss and an audiology examination was 
not performed.  

Report of a March 1979 Army Reserve examination includes the 
following:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
10
0
0
20
25
Left 
ear
15
5
10
15
25

A retention examination report dated in January 1981 includes 
the following:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
15
5
10
-
20
Left 
ear
15
0
15
-
25

A retention examination report dated in June 1986 includes 
the following:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
10
10
10
20
30
Left 
ear
20
5
10
30
30

A retention examination report dated in June 1999 includes 
the following:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
10
10
15
35
40
Left 
ear
10
10
20
50
40

In November 2007 the Veteran was accorded a compensation and 
pension (C&P) audio examination.  The examiner reports that 
the claims file was reviewed pursuant to this examination.  
During the examination the Veteran reported that he was 
exposed to loud noise from vehicles, machine guns, and 
weapons with hearing protection.  He also reported 
occupational noise exposure from machinery with hearing 
protection and recreational exposure from lawnmowers and leaf 
blowers with hearing protection.  Audiology testing yielded 
the following results:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
15
20
25
45
55
Left 
ear
15
20
30
50
55

Speech recognition scores were 96 for both ears.  Diagnosis 
for the right ear was hearing was within normal limits 
through 2000 Hertz with moderate to moderately severe 
sensorineural hearing loss 3000 to 8000 Hertz.  Diagnosis for 
the left ear was hearing within normal limits through 1000 
Hertz with mild to moderately severe sensorineural hearing 
loss 2000 to 8000 Hertz.

The examiner opined that it was not likely that the Veteran's 
hearing loss began while in service as his hearing was within 
normal limits through 1981.  However, the examiner did not 
address the 1999 Reserve audiological evaluation which showed 
that the Veteran met the criteria listed at 38 C.F.R. 
§ 3.385.  Moreover, the examiner did not address whether the 
Veteran's current hearing loss could be related to noise 
exposure / acoustic trauma incurred during his period(s) of 
active duty for training and inactive duty for training in 
the Army Reserve.  

Case law provides that once the Secretary undertakes to 
provide an examination, even if not statutorily obligated to 
do so, he must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Schedule the Veteran for an 
examination with regard to his claim 
for service connection for hearing 
loss.  The claims file must be made 
available to, and reviewed by, the 
examiner, and the examiner must note in 
his report that the claims file was 
reviewed.  All indicated tests must be 
performed, and all findings reported in 
detail.  The Veteran must be provided 
with an opportunity to describe the 
noise exposure/acoustic trauma he 
experienced both in active service and 
while he was in the Army Reserve.  In 
that regard, the examiner's attention 
is directed to the 1999 Reserve 
audiological evaluation which showed 
the presence of hearing loss that meets 
the requirements of 38 C.F.R. § 3.385.  
The examiner is specifically requested 
to opine as to whether it is less 
likely than not (less than a 50 percent 
probability) or at least as likely as 
not (50 percent probability or greater) 
that a current hearing loss disorder is 
related to active military service as 
well as active duty for 
training/inactive duty for training 
while a member of the Army Reserve.  A 
complete rationale for the examiner's 
opinion must be provided.  The claims 
file must be made available to, and 
reviewed by, the examiner, and the 
examination report must reflect that 
the claims file was reviewed.  

2.  After the requested development has 
been completed, and after undertaking 
any other development deemed 
appropriate, re-adjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the Veteran and his 
representative should be furnished with 
a supplemental statement of the case 
and be afforded an opportunity to 
respond before the record is returned 
to the Board for further review.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


